Citation Nr: 1510648	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a left eye disability, status post left eye injury with aphakia due to traumatic cataracts and glaucoma.  

2.  Entitlement to service connection for a left eye disability, status post left eye injury with aphakia due to traumatic cataracts and glaucoma.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision declined to reopen the Veteran's previously denied claim for entitlement to service connection for a left eye disability.  In a subsequent July 2013 supplemental statement of the case, the RO reopened the Veteran's claim and denied it on the merits.  

The Veteran appeared at a hearing before the undersigned in January 2015.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of minor children has been raised by the record in statements of November 2013 and August 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Service connection for a left eye disability was initially denied in a November 1977 rating decision on the basis that there was no evidence that the Veteran injured his left eye during his active service, and, therefore, that his current disability was not related to his active service.  The Veteran did not appeal this decision.  

2.  The Veteran subsequently sought service connection four additional times; each claim was denied for failure to submit new and material evidence, with the most recent final denial dated May 2009.  

3.  Evidence submitted since the November 1977 initial denial and the subsequent final denials of the Veteran's claim was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a left eye disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran first sought service connection for a left eye disability in a July 1977 claim.  The RO denied this claim in a November 1977 rating decision, finding no evidence that the Veteran injured his eye during his active service and, therefore, that the Veteran's current disability was not related to his active service.  

The Veteran did not file a notice of disagreement with the November 1977 rating decision, and no new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the November 1977 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran subsequently attempted to reopen his claim in September 1993, March 2004, February 2006, and July 2008.  These claims were denied in rating decisions of April 1994, October 2005, March 2006, and May 2009.  At no time following these denials did the Veteran file a notice of disagreement, and no new and material evidence was physically or constructively associated with the claims file within the year following these decisions.  They are, therefore, also final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Since the initial November 1977 denial and the more recent May 2009 denial, the Veteran submitted a nexus opinion from J.M.D, MD.  In his March 2012 letter, Dr. J.M.D. wrote that the Veteran's left eye disability "was as likely as not brought on by the injury sustained in military service and by the surgery done in military service."  

This letter was not previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim for service connection is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
ORDER

New and material evidence having been presented, the claim for entitlement to service connection for a left eye disability is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection, the Board must now determine whether service connection is warranted.  There is not, however, sufficient information to answer this question.

In essence, the Veteran contends that he currently suffers from a left eye disability, and that this disability is related to his being hit in the face by a basketball in March 1975.  The Veteran contends that, following this injury, he underwent left eye surgery during his active service, and that his vision later declined to the point that he can no longer see out of this eye.  

The Veteran's case is complicated by the fact that the presumption of soundness does not apply to his left eye.  His July 1974 enlistment examination noted that he suffered an eye injury during his childhood, and that his vision in that eye was limited to 20/200.  This examination, and a consultation performed in conjunction with that examination, noted that he had an old left eye trauma with a corneal scar and cataract change.  

Just because the Veteran had a noted, preexisting eye injury does not end the Board's inquiry.  If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Neither the aforementioned March 2012 letter from Dr. J.M.D. nor the opinion of the VA examiner from January 2013 sufficiently address the question of aggravation of the Veteran's injury.  Accordingly, the Board shall remand the case in order that a new opinion regarding the Veteran's left eye disability may be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records regarding the Veteran's left eye disability.  

2.  Obtain the Veteran's VA treatment records dated from September 2013 and thereafter and associate them with his claims file.  

3.  Following the above ordered development, obtain an opinion as to the etiology of the Veteran's left eye disability from an optometrist or ophthalmologist.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  If the examiner determines that no opinion may be offered without examining the Veteran, then schedule the Veteran for an appropriate examination.  

Regardless of whether an examination is performed, the reviewing optometrist or ophthalmologist is to answer the following questions: 

a) Was the Veteran's preexisting left eye disability (including decreased vision and history of eye trauma with a corneal scar and cataract change) aggravated by his active service, including by his March 1975 injury and subsequent July 1976 cataract surgery?  That is, was there any increase in the Veteran's preexisting left eye disability during his active service?  

b) If you find that the Veteran's preexisting disability was aggravated (increased in severity) during his active service, then is it obvious or manifest that this increase in disability was due to the natural progress of his preexisting injury and not due to his March 1975 injury or his subsequent July 1976 surgery?  

c)  With regard to the Veteran's post-service diagnoses, as reflected on the January 2013 VA examination report, of left eye primary open-angle glaucoma, angle-closure glaucoma, cataract, and aphakia, is it at least as likely as not that (a 50 percent or greater probability) that any diagnoses are related to his March 1975 injury or his subsequent July 1976 surgery?  Or, is it obvious or manifest that these diagnoses were due to the natural progress of his preexisting left eye injury and not due to any in-service event or injury?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


